Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 25, 2019

                                     No. 04-18-00857-CV

                               INTEREST OF B.V., A CHILD,

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-PA-00239
                         Honorable Karen H. Pozza, Judge Presiding

                                        ORDER
        By order dated March 5, 2019, this appeal was abated to the trial court to consider its
discretionary authority to appoint counsel to represent appellant in this appeal. On March 22,
2019, a supplemental clerk’s record was filed containing the trial court’s order appointing
counsel to represent appellant. It is therefore ORDERED that this appeal is REINSTATED on
the docket of this court. Appellant’s brief must be filed no later than twenty days from the date
of this order.


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of March, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court